Citation Nr: 0204177	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  98-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Newark, New Jersey RO, which held that new and material 
evidence had not been submitted to reopen the veteran's claim 
for entitlement to service connection for a psychiatric 
disability.


REMAND

Although the veteran indicated that he did not want a hearing 
before a member of the Board in the October 1998 substantive 
appeal, the veteran subsequently submitted a letter, dated 
March 2002, requesting such a hearing at the Philadelphia, 
Pennsylvania RO.  As the veteran has not been afforded the 
opportunity to have an in-person hearing before a member of 
the Board at the local VA office, and the claims file does 
not reflect that he has withdrawn his request for such a 
hearing, the RO should schedule the veteran for a Travel 
Board hearing.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing at the RO at the earliest 
available opportunity.  Unless the 
veteran indicates a desire to withdraw 
the outstanding hearing request 
(preferably, in a signed writing), the 
hearing should be held, and the claims 
file thereafter transferred to the Board 
in accordance with current appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




